FILED
                             NOT FOR PUBLICATION                            MAR 02 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ISAU LOPEZ-RECINOS, a.k.a. Gesu                   No. 08-73940
Lopez, a.k.a. Isau Lopez, a.k.a. Francisco
Recinos, a.k.a. Francisco Resinos,                Agency No. A094-453-312

               Petitioner,
                                                  MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Isau Lopez-Recinos, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration judge’s (“IJ”) decision denying his application for cancellation of

removal. We dismiss the petition for review.

         We lack jurisdiction to review the agency’s discretionary determination that

Lopez-Recinos failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Mendez-Castro v. Mukasey, 552 F.3d 975, 978 (9th Cir.

2009).

         Lopez-Recinos’ contentions that the agency violated his due process rights

by disregarding his evidence of hardship are not supported by the record and do

not amount to colorable constitutional claims. See id. at 980; see also

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“[T]raditional

abuse of discretion challenges recast as alleged due process violations do not

constitute colorable constitutional claims that would invoke our jurisdiction.”).

         We lack jurisdiction to review Lopez-Recinos’ unexhausted contentions

that the IJ violated due process by prohibiting him from filing a Temporary

Protective Status (“TPS”) application and that the government erred by failing to

advise him of his right to apply for a waiver of inadmissibility. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).




                                           2                                     08-73940
      We do not reach Lopez-Recinos’ contentions regarding whether he merited

TPS because he did not file a TPS application before the IJ.

      PETITION FOR REVIEW DISMISSED.




                                         3                              08-73940